Citation Nr: 0638229	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for tuberculosis, 
pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in pertinent part, continued a 
noncompensable rating for tuberculosis, pleurisy.  

The April 2004 rating decision also denied a claim for 
nonservice-connected pension benefits.  The veteran disagreed 
with this determination.  Thereafter, in a February 2005 
rating decision, entitlement to nonservice-connected pension 
benefits were granted.  As such, the claim is no longer in 
appellate status.   


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's pulmonary tuberculosis is inactive with no 
current evidence of pleurisy.  There are no objective 
manifestations of interstitial lung disease, restrictive lung 
disease, or chronic bronchitis opined to be residuals of the 
inactive pulmonary tuberculosis.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for tuberculosis, 
pleurisy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6731 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2003 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: some service medical records; VA outpatient 
treatment records; pulmonary function test results; reports 
of VA examination; and post service private medical records.

The Board notes that the RO certified in February 2005 that 
Volume one of the veteran's claims folder is missing.  
However, the veteran filed the instant increased rating claim 
in September 2003.  While it is important that each 
disability be reviewed in relation to its history, the degree 
of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  As noted above, the 
claims folder contains sufficient medical evidence to render 
a determination on the merits.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence. There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard, 
supra.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; some 
service medical records; VA outpatient treatment records; 
pulmonary function test results; reports of VA examination; 
and post service private medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco, 7 Vet. App at 57-58; 
Solomon, 6 Vet. App. at 402.  

The veteran contends that his service-connected tuberculosis, 
pleurisy, warrants a compensable rating due to such symptoms 
as chronic coughing, repeated infections, occasional night 
sweats, and burning chest pain.  In addition, the veteran 
argued that the scarring residuals were not taken into 
consideration.  

The veteran's tuberculosis, pleurisy, has been rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6731, 
since August 1981.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  A 100 percent rating is assigned for 
chronic active pulmonary tuberculosis.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6731, residuals of inactive pulmonary 
tuberculosis are to be rated as interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis (Diagnostic Code 
6600).  38 C.F.R. § 4.97.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's tuberculosis, pleurisy, more 
closely approximates the criteria for the current 
noncompensable rating.  In this regard, there is no objective 
medical evidence of any residuals of tuberculosis, but for 
some scarring of the left lung.  As will be explained in 
greater detail below, the veteran's tuberculosis is inactive 
with no evidence of acute disease or pleurisy.  Moreover, 
early obstructive pulmonary impairment suggestive of a mild 
degree of small airway disease in the early stages of 
emphysema and bronchitis have been linked to the veteran's 
30-year history of smoking.

A review of private medical records from Newark-Wayne 
Community Hospital show complaints of chest pain and left-
side arm numbness in November 1995 were opined to be possible 
angina pectoris, coronary artery disease, or transient 
ischemic attack (TIA).  Physical examination found the 
veteran's lungs to be clear.  Chest 
x-rays dated in April 1998 reveal some scarring at the left 
costophrenic angle and some linear atelectasis in the mid 
left lung field showing no significant change from prior 
studies.  There was no evidence of acute disease. 

Treatment notes from Dr. C dated in May 1992 diagnosed the 
veteran with bronchitis and noted he smoked six to seven 
cigarettes a day.  Chest x-rays in June 1990, June 1991, June 
1992 and July 1992 were negative.  There was no evidence of 
active disease.  Scarring of the left lung was unchanged.  In 
August 1992, Dr. C noted the veteran had a history of 
tuberculosis in service which cleared up.  He indicated 
routine chest x-rays showed some pleural thickening while the 
rest of the lung fields were unremarkable.  The veteran's 
respiratory condition was fair with no shortness of breath 
with ordinary activities.  There was no evidence of 
intestinal tuberculosis or loss of weight.  

An October 2003 pulmonary function test showed possible early 
obstructive pulmonary impairment suggestive of a mild degree 
of small airway disease and/or the earliest stages of 
emphysema.  The lung diffusion was normal.  Specific 
spirometry findings indicated an FVC of 114 percent, FEV1 of 
94 percent, FEV1-FVC of 82 percent, and DLCO of 82 percent.

VA outpatient treatment notes from October 2003 indicate the 
veteran complained of shortness of breath with movement, 
morning cough, and phlegm usually yellowish or dark.  The 
lungs were clear anteriorly and posteriorly.  The provider 
noted chest x-rays taken in January 2003 showed some scarring 
with no acute disease.  The veteran reported that he smoked a 
pack of cigarettes a day from 1973 to 2003.  The veteran was 
diagnosed with dyspnea and tobacco use disorder.  He was 
advised to quit smoking.  The veteran was set up in a smoking 
cessation clinic.

An October 2003 pulmonary function test showed possible early 
obstructive pulmonary impairment suggestive of a mild degree 
of small airway disease and/or the earliest stages of 
emphysema.  The lung diffusion was normal.  Specific 
pulmonary function test findings indicated an FVC of 114 
percent predicted, FEV1 of 94 percent predicted, FEV1-FVC of 
82 percent predicted, and DLCO of 82 percent predicted.  The 
examiner opined that the chronic cough was secondary to 
chronic bronchitis, which was secondary to his smoking.

Upon VA examination in March 2004, the examiner noted a 30-
year history of smoking a pack of cigarettes a day.  The 
examiner further noted the veteran had been treated for 
bronchitis twice in the past year secondary to his smoking 
habit.  Physical examination showed respirations of the lungs 
were relaxed and regular.  Chest expansion was symmetric and 
resonated to percussion in the lung fields.  Breath sounds 
were clear and there were no adventitial sounds.  Chest x-
rays taken in February 2004 showed slight scarring of the 
left base.  There was no active disease.  Spirometry data 
revealed mild obstructive defect.  There was no indication 
this was related to the history of tuberculosis.  The 
examiner opined the pulmonary tuberculosis was inactive and 
there was no evidence of pleurisy.  

Upon review of the record, there simply is no evidence to 
support an increased rating.  There has been no objective 
manifestation linked to residuals of inactive, pulmonary 
tuberculosis such as interstitial lung disease, restrictive 
lung disease, or chronic bronchitis.  38 C.F.R. § 4.97.  In 
light of the above, there is no basis for assignment of an 
evaluation other than the noncompensable rating which has 
been in effect since August 1981.  

The Board has considered the veteran's complaints that he has 
scarring, but in the absence of impairment related to such 
tuberculosis, pleurisy residuals, there is no basis to award 
a compensable evaluation.  In this regard, even if his 
symptoms were related to his history of tuberculosis, 
pleurisy, the objective findings on pulmonary function 
studies do not support a compensable evaluation.  
Specifically, a 10 percent evaluation for chronic bronchitis 
or restrictive lung disease is warranted when pulmonary 
function tests reveal an FEV-1 of 71 to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent predicted, or: DLCO (SB) 66 
to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6840-6845.  Likewise, a 10 percent evaluation for 
interstitial lung disease is warranted when FVC is 75 to 80 
percent predicted or DLCO (SB) is 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.  The October 
2003 pulmonary function studies do not show findings 
consistent with a compensable evaluation.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected tuberculosis, 
pleurisy, presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's tuberculosis, 
pleurisy, has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and extent of severity of his 
tuberculosis, pleurisy.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to a compensable evaluation for tuberculosis, 
pleurisy, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


